Citation Nr: 1739873	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disability.

2.  Entitlement to service connection for a thoracolumbar spine (low back) disability.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, to include combat service in the Republic of Vietnam from November 1969 to October 1970.  He had additional service with the Reserves and was discharged in May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2015, the Board remanded the Veteran's claim to afford him a Board hearing, and in February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran's PTSD is manifested by total occupational and social impairment.

2.  The competent and probative evidence of record demonstrates that Veteran's PTSD symptoms alone preclude him from obtaining and maintaining substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated July 2010, October 2010, May 2011, July 2012, and February 2013.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, Social Security Administration records, VA treatment records, and Vet Center records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examinations during which medical professionals have examined the Veteran and provided all pertinent information required for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411.  General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher and maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).



	(CONTINUED ON NEXT PAGE)
Factual Background

The evidence reflects that the Veteran has been actively involved in group counseling with the Charlotte Vet Center since April 2007.  The Veteran's predominant concerns have included managing his symptoms of anger, anxiety, avoidance, isolation, hyperarousal, and stress.  Counselors routinely described the Veteran's PTSD as "severe" and sometimes described it as "moderate," yet counselors' assessments consistently reflect the Veteran was rational, stable, and interacted appropriately.

At a July 2010 VA PTSD examination, the Veteran reported going to weekly Vet Center meetings and indicated he felt good after his meetings because he was with others who understood his experiences.  He denied social activities or having friends as well as recreational or leisure activities with family, and indicated his only engagement with others occurred at the Vet Center weekly meetings.  He acknowledged interacting and getting along with other veterans at the Vet Center, but he stated he did not talk in group therapy.  While he did not socialize with other veterans outside of group therapy, he stated he felt close to one of the veterans in the group because he felt they shared similar military experiences.  The Veteran reported impaired sleep and indicated he only slept four to five hours a night; he denied frequent nightmares since taking medication for sleep but indicated his limited sleep had resulted in decreased energy during the day.  He experienced difficulty concentrating, which, prior to his retirement, interfered with his work.  The Veteran isolated himself from others daily; he contended that he had a cabin in the woods on his property and would go there by himself.  When asked about suicidal thoughts, the Veteran stated he had thoughts of harming himself "a couple times," but denied that he had developed plans and denied current intent.  He indicated he did not attend a lot of social events because he became nervous around a lot of people.  He felt his relationship with his family was "ok" and that they understood he had problems and did not put a lot of pressure on him to do things.  Being in tight, closed, or dark spaces caused him to "break out in a sweat" and resulted in extreme anxiety; these spells lasted a few minutes, and the Veteran indicated he learned to avoid activities that precipitated these episodes.  Remote and immediate memory were normal and recent memory was mildly impaired.  The Veteran also endorsed symptoms of difficulty concentrating, avoidance, hypervigilance, and exaggerated startle response.

At a February 2013 VA PTSD examination, the Veteran reported he was on his second marriage and had been married for approximately 30 years; he described his relationship with his wife as "very good."  He reported good relationships with all eight children and twelve grandchildren but indicated he did not tolerate large gatherings of family very well.  He denied close friendships and kept to himself in his cabin; he indicated he was not sociable and did not trust people.  The Veteran stated he went on disability retirement approximately one and a half years prior due to back problems, but attributed this partially to mental health issues.  The Veteran reported variable sleep, usually for a total of about six hours, with occasional awakening for unknown reasons; upon awakening, he acknowledged some hypervigilant checking behavior.  He continued to experience intrusive thoughts of trauma when confronted with multiple environmental cues and endorsed avoidance of these cutes.  Although he felt it was helpful to talk about military experiences during group therapy, sometimes it made him think about things more.  He acknowledged some social detachment and diminished interest and indicated he felt love for his family but did not express it.

In support of his claim, the Veteran submitted statements from J. M., MSW, LICSW, a counselor at the Charlotte Vet Center, dated July 2012, September 2014, and January 2017.  An additional undated statement from J. M. was received in February 2017.  These letters reflect that the Veteran's symptoms of PTSD with anxiety and depression include persistent sleep disturbance with resultant lethargy, irritability, impulsivity (outbursts of anger), and impaired concentration, memory, and judgment.  

July 2012 and September 2014 letters reflect that the Veteran described himself as a "nervous wreck" and the counselor found that his chronic anxiety was problematic in all realms of functioning.  He experienced panic attacks day and night, with "at least two" weekly, and also reported frequent waking from sleep in a panic attack or flashback.  J. M. indicated the Veteran did not go anywhere, only engaged in solitary activities, and isolated himself in his "cabin" on his property daily, which allowed him to avoid even close family members.  He remained suspicious of "everything and everyone" and indicated he "trust[ed] no one."  Sleep remained persistently disturbed and he only slept four to five hours a night; he was able to initiate sleep with the assistance of medication but was unable to maintain sleep.  Sleep was fragmented with disturbance by vigilance and recurrent dreaming of combat service as well as adherence to a nightly routine of checking and rechecking.  The Veteran continued to struggle with persistent anxiety, panic attacks, vigilance, and hyper-startle effect, as well as "terror of tight places."  The Veteran's spouse was unable to sleep with the Veteran throughout the night.  J. M. indicated that the Veteran was not considered to be employable in any capacity due to his serious and persistent symptoms of PTSD.

In the January 2017 letter, J. M. stated the Veteran's mood remained irritable and that he continued to suffer from persistent sleep disturbance; he felt anxious and experienced panic attacks day and night.  He continued to isolate himself from all family members, avoided all social interactions, and remained impulsive with "flashes" of anger.  He displayed impaired judgment, engaged in risky behavior, was hypervigilant, and was suspicious of others' motives and trusted no one.  J. M. noted that the Veteran's spouse continued to question the effectiveness of medication in the reduction of his symptoms, and she entered mental health treatment in an effort to continue to live with the veteran.  J. M. indicated the Veteran's "very serious" PTSD symptoms continued to interfere with all realms of functioning.

In the February 2017 letter, J. M. indicated that the Veteran's sleep remained fragmented, restless, and unrestorative, despite medication; sleep was disturbed by vigilance and recurrent dreams.  The Veteran continued to experience an unrelenting fear of the dark and would awake in panic attacks (on occasion he had been found trying to "escape" by climbing from his bedroom window).  The Veteran struggled with anxiety, panic attacks, vigilance, and exaggerated startle response.  He frequently relived traumatic combat events, persistently saw the face/body of a dead soldier, and smelled burning flesh and decomposing bodies.  Following separation from service, the Veteran worked at a manufacturing plant for fifteen years; he indicated he worked for "good people" and was administered a number of "pink slips" due to absences from work.  The Veteran attributed his absences to sleep disturbance and stated he would call out instead of going in late.  The Veteran later secured employment as a machinist but stated that his anxiety caused him to fear he would make a mistake and he experienced difficulty with concentration, causing him to be less productive than required.  He denied having any friends at work (would eat lunch alone in his truck), had difficulty relating to his superiors, and intermittently became explosive.  He denied being terminated from employment but indicated that accommodations were made by his employer due to his dysfunction (e.g. he was placed in jobs that were less expensive).  While the Veteran reported being married to his current spouse for thirty five years and described a stable marital relationship, he was certain that her "life has been hell," and admitted to being verbally assaultive and on one occasion physically aggressive.  He stated that even though he "loves" his spouse and children, he has little emotional interaction with them.  The Veteran denied participating in social activities and stated he only went to the Vet Center; he reported rare contact with siblings and no social interaction with others "for years."  J. M. felt that the Veteran was not employable in any capacity due to his serious and persistent symptoms of PTSD.

At his February 2017 hearing before the Board, the Veteran testified that before he retired from his job he had ongoing difficulty with memory loss.  He elaborated that as a machinist he had to be able to work with numbers (adding, subtracting, and reading sets of micrometers) and that he noticed he had to write things down more and had made mistakes by writing down the wrong numbers.  He acknowledged confrontations with supervisors regarding mistakes made on the job.  The Veteran's representative noted that his medication had been increased and that he was still not functioning properly.  The Veteran's spouse testified that she had been in treatment with her own doctor in order to learn how to deal with her husband's illness.  The Veteran acknowledged difficulty managing his mood as well as spontaneous outbursts manifested by irritability.  He testified that sleep was variable and his wife stated that he would wake up between four and five times a night.  He reported some nightmares and indicated that he continued to have a fear of darkness and closed spaces, which he attributed to his time in Vietnam.  The Veteran indicated he had not attempted to seek work since he left his job in 2010 and noted that his current medication causes him to shake.  He also testified that he often felt lethargic and endorsed feelings of anhedonia.  The Veteran's wife further testified that on a number of occasions the Veteran attempted to climb out the bedroom window in his sleep and that he did not like company and preferred to be alone.

Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.
 
Increased Rating for PTSD

Following a thorough review of the evidence of record, the Board finds that a disability rating in excess of 70 percent is not warranted because the evidence does not demonstrate that the Veteran is totally occupationally and socially impaired.  

While difficult, the Veteran is still able to maintain relationships with some people.  The evidence reflects that the Veteran's marriage has been difficult at times and that he has verbally abused her as well as once physically abused her; however, he has remained married to his wife for over 35 years and has described their relationship as "ok" and "good."  Although he has indicated he is not close with his children emotionally, he has acknowledged good relationships with his children and grandchildren.  Significantly, at his February 2013 VA examination, the Veteran reported working to maintain his property with the assistance of his grandsons.  

While the Veteran denied having any friends, he has been able to interact appropriately with others at his Vet Center group counseling, which he has regularly attended on a weekly basis since 2007, and has indicated on several occasions that he feels comfortable associating with other veterans.  In October 2010, the Veteran reported that he shared another recent visit with a Vietnam buddy, where they talked about both good and bad memories; he indicated he felt like his buddy respected him by going out of his way to contact him and making the trip to West Virginia to visit with the Veteran.  At a March 2016 Vet Center appointment, following the death of his biological brother, the Veteran indicated that the other veterans in his group counseling sessions were the "only brothers [he had] now," and that he was appreciative for the group because it provided an outlet and support.  

The record does not reflect the Veteran has at any time exhibited gross impairment in thought processes or communication and while behavior has been inappropriate at times, it has not been grossly inappropriate.  He is also not in a persistent danger of hurting himself or others; while he acknowledged becoming physically assaultive with his wife on one occasion, the evidence does not demonstrate that he has been a persistent danger to his wife or anyone else.  Although he has attempted to climb out his bedroom window in his sleep on occasion, there is no evidence that he was successful in doing so or that he hurt himself in the process.  Moreover, while the Veteran has acknowledged passive suicidal thoughts, he does not have a plan, nor has he ever had active suicidal thoughts or attempted suicide.  Although there is evidence of impaired memory, it is not so severe that it rises to the level where he has forgotten names of close relatives, his own name, or his own occupation.  He is able to perform activities of daily living, such as maintaining minimal levels of personal hygiene, and has also been able to maintain his property.

Because the Veteran's PTSD symptoms do not cause total occupational and social impairment, a disability rating in excess of 70 percent is not warranted.

The Board has considered the Veteran's lay statements and those of his spouse with regard to his claim and finds that these statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran and his spouse to be credible.  However, the Veteran and his spouse's statements are not competent evidence to identify a specific level of disability and related it to the appropriate diagnostic code as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

The Board has also considered the benefit of the doubt doctrine; however, given that the evidence weighs against a disability rating in excess of 70 percent, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Entitlement to TDIU

While the evidence reflects the Veteran medically retired from his job in June 2010 due primarily to back problems, and was awarded SSA disability benefits, he has asserted that he is unemployable due to his PTSD alone.  Although the Veteran filed a formal application for entitlement to TDIU in May 2011, his claim for TDIU is part and parcel of his increased rating claim for PTSD, which was filed in June 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).

The Veteran's service-connected disabilities include: PTSD (rated as 50 percent beginning May 21, 2003, and prior to January 17, 2008, and as 70 percent disabling thereafter), and valvular heart disease (rated as 60 percent disabling beginning April 26, 2017).  Throughout the period of the appeal before the Board, the Veteran has met the schedular requirements for entitlement to TDIU.

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that the Veteran's PTSD symptoms preclude him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").

The Veteran's highest level of education is a high school diploma.  Following separation from service, the Veteran worked for fifteen years at a manufacturing plant and thereafter worked for twenty three years as a machinist.

The Veteran's most predominant symptoms of PTSD affecting his occupational functioning seem to be his anger, irritability, anxiety, and sleep disturbance.  Sleep disturbance, in addition to side effects from psychiatric medication, causes him to be lethargic, irritable, and experience difficulty with concentration during the day.  Not only does the evidence suggest that his PTSD symptoms would make working with others extremely difficult and that it would be very challenging to maintain the level of focus necessary to perform tasks, but the evidence does not reflect that the Veteran possesses the necessary skills to work in an office setting.  Accordingly, the Board finds that the Veteran's PTSD symptoms result in the inability to obtain and maintain employment consistent with his education and employment history.   Therefore, entitlement to TDIU is warranted.


ORDER

Throughout the period of the appeal, entitlement to a disability rating in excess of 70 percent is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims he injured his neck and back during his active duty service.  Service treatment records are silent for any complaints, treatment, or symptoms of back or neck pain.

At his February 2017 hearing before the Board, the Veteran testified that he was a tank and personnel carrier driver and then a tank commander during his active duty service.  He stated that he injured his back and neck when the personnel carrier he was in ran over a bomb and he flew off the top hatch, landing on the ground on his head and back.  He testified that at the time he only had little scratches and was unaware that his back was "jacked up."  The Veteran indicated he first became aware he had a back problem after he returned from Vietnam in approximately 1972 and began working at a manufacturing plant when he bent down and was unable to stand straight up due to his back.  He stated he was off of work for three or four days and then got better.  He further testified around 2012 he was working on his house and "got in a bind with [his] back again," which resulted in seeking treatment at a pain clinic where he received shots.  The Veteran denied any additional injuries to his neck or back following service.

The evidence of record also contains a November 2010 statement from R. H., who was in the personnel carrier with the Veteran when they ran over a bomb and who corroborated the incident described by the Veteran.

Although there is no record of any complaints, treatment, or symptoms of back or neck pain during service, the Board finds that the Veteran's testimony, in addition to the lay statement from a fellow soldier, constitute sufficient proof of the incurrence of this incident.  See 38 U.S.C.A. § 1154(b) (West 2014).  In support of his claim, the Veteran submitted private chiropractic treatment records which indicate that he experienced low back and neck pain, and which contain radiographic imaging reports reflecting current low back and neck disabilities.  The Veteran has not yet been afforded a VA examination with respect to his claims.  Based on the foregoing in-service incident, coupled with the current neck and low back diagnoses of record, the Board finds a remand is appropriate to afford the Veteran an examination and obtain etiology opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board notes that the evidence of record contains an order discharging the Veteran from the U.S. Army Reserves, effective May 1, 1975 (see "Military Personnel Record," located in VBMS with a receipt date of February 17, 1976).  However, none of the Veteran's service treatment or personnel records from his Reserve service are associated with the evidence of record before the Board and there is no evidence that efforts to obtain these records have been made.  On remand, all efforts to obtain these records must be made until they are received or until it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c).

While this case is in remand status, development to obtain any outstanding VA treatment must also be accomplished.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding service treatment and personnel records from his Reserve service.

As many requests as are necessary to obtain the named records must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  

If the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the evidence of record before the Board.   The Veteran and his representative must be notified of the unavailability of these records as outlined in VA regulation and must be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).  

2.  Undertake appropriate development to obtain any outstanding VA treatment records.

3.  Afford the Veteran the appropriate VA examinations (cervical spine and thoracolumbar spine) to determine the etiology of all diagnosed low back and neck disabilities.  The claims file must be made available to the examiner.  

The examiner must elicit from the Veteran and record in the examination report(s) a full history of his claimed disabilities, to include the onset and continuity of symptomatology and treatment.

Following a thorough review of the record, and with consideration of the Veteran's statements, the examiner must provide the following information:

* With regard to each diagnosed cervical spine disability, is it as least as likely as not (50 percent probability or higher) that the disability began in or is etiologically related to the Veteran's active duty service, to include as due to being ejected from a personnel carrier and landing on his head/back, as described in testimony at a February 2017 Travel Board hearing.

* With regard to each diagnosed thoracolumbar spine disability, is it as least as likely as not (50 percent probability or higher) that the disability began in or is etiologically related to the Veteran's active duty service, to include as due to being ejected from a personnel carrier and landing on his head/back, as described in testimony at a February 2017 Travel Board hearing.

The examiner is informed that he or she must consider the Veteran's statements regarding his identified in-service incident of being ejected from a personnel carrier to be credible and may not base any negative opinion on the absence of documentation of such in the Veteran's service records.  If the examiner finds any of the Veteran's other statements to be not credible for any reason, he or she must explain why this is so.  

The Board draws the examiner's attention, but in no way limits it, to the following evidence of record:

* The Veteran's testimony at his February 2017 hearing before the Board; and

* A buddy statement from R. H., located in VBMS with a receipt date of 11/22/10.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

If the Veteran fails to report for any scheduled examination, the medical professional requested to provide the above opinions must still do so based on a thorough review of the record.

4.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record before the Board.

5.  The RO must review the examination reports to ensure that the medical opinions are adequate.  If deficient in any manner, corrective action must be taken at once.

6.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


